PER CURIAM.*
Because the notice of appeal is premature, we hold this appeal in abeyance, vacate the district court’s order granting the defendant’s motion under 28 U.S.C. § 2255 for leave to file an out-of-time appeal, and remand this matter to the district court. See United States v. West, 240 F.3d 456, 462 (5th Cir.2001). The 28 U.S.C. § 2255 motion should be dismissed without prejudice, leave to file an out-of-time appeal should be granted, and the judgment should be reinstated on the district court’s docket. See id. Thereafter, the matter should be returned to this court for further proceedings.
APPEAL HELD IN ABEYANCE; ORDER VACATED; MATTER REMANDED WITH INSTRUCTIONS.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.